Hill, C. J.
Where a verdict and judgment were rendered in the city court against an alleged partnership and the individual members composing the partnership, and the evidence as to the existence of the partnership is not clear, but the proof of the liability of each of the individuals alleged to compose the partnership demands the verdict and judgment against them as individuals and joint promisors, it is error in the judge of the superior court, on certiorari, to set aside the verdict and judgment generally and order a new trial. This judgment is reversed with direction that the judgment rendered in the city court be so modified as to be effective only as against the individuals named. Judgment reversed.